Exhibit 10.1
BJ SERVICES COMPANY DIRECTORS’ BENEFIT PLAN
AMENDMENT, TERMINATION AND LIQUIDATION AGREEMENT
     THIS AMENDMENT, TERMINATION AND LIQUIDATION AGREEMENT is irrevocably
entered into by BJ Services Company LLC, a Delaware limited liability company
(the “Company”),
WITNESSETH:
     WHEREAS, the Agreement and Plan of Merger dated as of August 30, 2009 among
Baker Hughes Incorporated, the Company and BJ Services Company (the “Merger
Agreement”) provides for the merger of BJ Services Company with and into the
Company, with the Company surviving the merger as a wholly owned subsidiary of
Baker Hughes Incorporated (the “Merger”);
     WHEREAS, BJ Services Company previously established the BJ Services Company
Directors’ Benefit Plan (the “Plan”);
     WHEREAS, section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”) provides that a payment under a plan that is subject to
Section 409A may be made pursuant to a termination and liquidation of the plan
in accordance with the requirements of Treasury Regulation
§1.409A-3(j)(4)(ix)(B), which requires that the plan be terminated and
liquidated pursuant to irrevocable action taken by the service recipient within
30 days preceding or within 12 months following a change in control event, as
defined in Treasury Regulation §1.409A-3(i)(5), if all agreements, programs, and
other arrangements which are aggregated with the plan under Treasury Regulation
§1.409A-1(c)(2) are also terminated and are liquidated within 12 months of the
date the Company irrevocably takes all necessary action to terminate and
liquidate such agreements, programs and arrangements;
     WHEREAS, the Company has determined that the consummation of the Merger
constitutes a change in control event as defined in Treasury Regulation
§1.409A-3(i)(5); and
     WHEREAS, the Company has irrevocably determined to (a) terminate and
liquidate the Plan and all agreements, programs, and other arrangements which
are aggregated with the Plan under Treasury Regulation §1.409A-1(c)(2), in
accordance with the requirements of Treasury Regulation §1.409A-3(j)(4)(ix)(B),
effective as of July 22, 2010 and (b) distribute all benefits under the Plan in
single lump sum payments as soon as administratively practicable following the
termination of the Plan and not later than December 31, 2010;
     NOW, THEREFORE, effective as of July 22, 2010, the Plan is amended as
follows:
     1. The last sentence of Section 12.2 of the Plan is deleted and the
following sentences are inserted in its stead:
In the event that the Plan is terminated pursuant to this Section 12.2, each
Participant’s remaining unpaid Benefit will be paid to such Participant in the
form of a single lump sum payment, the amount of which shall be equal to the Net

 



--------------------------------------------------------------------------------



 



Present Value of the remaining annual installments that would have been payable
under Section 3.4(b)(1), in full satisfaction of such Participant’s Benefits
hereunder. For this purpose, each Participant’s Termination Date shall be
April 28, 2010 and accordingly the Applicable Interest Rate to be used shall be
4.82%.
     2. The following new Article XV is hereby added to the Plan:
ARTICLE XV
PLAN TERMINATION
     15.1 Notwithstanding any other provision of the Plan to the contrary, all
Benefits shall be paid to all Participants, former Participants or designated
beneficiaries in single lump sum payments as soon as administratively
practicable following July 22, 2010 (the “Termination Date”), and not later than
December 31, 2010, in full satisfaction of all Participants’, former
Participants’ and beneficiaries’ Benefits under the Plan as computed under
Section 12.2 of the Plan.
     15.2 All Benefits under the Plan shall be paid only in a manner that
complies with the requirements of section 409A of the Code and the Department of
Treasury Regulations issued thereunder.
     15.3 Notwithstanding any other provision of the Plan to the contrary, the
Plan is hereby irrevocably terminated, as amended herein, on the Termination
Date.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Amendment, Termination and
Liquidation Agreement to be executed this 23rd day of July, 2010.

            BJ SERVICES COMPANY LLC
      By:   /s/ John H. Lohman         Title: Vice President             

 